Citation Nr: 1042166	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-01 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for alopecia with 
atopic/contact dermatitis of the forehead and groin area, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an extension of a temporary 100 percent 
evaluation based on surgical or other treatment necessitating 
convalescence, for residuals of fracture of the left 
carponavicular bone.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 
1977.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Veteran testified before the undersigned Veterans Law Judge 
in May 2010.  A transcript of that hearing is in the claims file.  

The issue of entitlement to an extension of a temporary 100 
percent evaluation based on surgical or other treatment 
necessitating convalescence, for residuals of fracture of the 
left carponavicular bone, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent clinical evidence of record does not show that the 
Veteran's alopecia with atopic/contact dermatitis of the forehead 
and groin area covers an area of more than 40 percent of the 
entire body, affects more than 40 percent of exposed areas, or 
required constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the past 
twelve-month period.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
alopecia with atopic/contact dermatitis of the forehead and groin 
area have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.118, Diagnostic Codes 7806, 7830 and 7831 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by a May 2008 letter 
that fully addressed all necessary notice elements and was sent 
prior to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence.

The letter also provided the criteria for assignment of an 
effective date and disability rating in the event of award of the 
benefit sought.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records and 
records from the Social Security Administration (SSA).  The SSA 
records show that the Veteran's skin disability was not a basis 
for his award of SSA benefits.  The Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Acting Veterans Law Judge.  

Documentation in the claims file shows that the Veteran failed to 
report for a VA examination in June 2008.  Thus, VA has been 
unable to obtain potentially favorable evidence.  "The duty to 
assist is not always a one-way street.  If a veteran wishes help, 
he cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

The appellant was subsequently afforded VA medical examinations 
in October 2008 and March 2009.  38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA reports obtained in this 
case are more than adequate, as they are predicated on a reading 
of the Veteran's claims file and medical records, and/or the 
results of physical examinations.  They consider all of the 
pertinent evidence of record, and the statements of the Veteran.  
Additionally, clinical findings which are pertinent to the 
criteria applicable for rating the Veteran's skin disability were 
provided.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c) (4).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra.

Increased Evaluation 

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Thus, the Board 
must consider whether the veteran is entitled to staged ratings 
at any time during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran was granted service connection for loss of hair by a 
July 1977 rating decision.  The evaluation was 30 percent under 
Diagnostic Code 7899-7806.  The Veteran's 30 percent evaluation 
has been in effect for more than 20 years.  Any disability which 
has been continuously rated at or above any evaluation of 
disability for 20 or more years for VA compensation purposes may 
not be reduced except upon a showing that such rating was based 
on fraud.  38 C.F.R. § 3.951(b) (2010).

The Board notes that the criteria for rating scars were revised, 
effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 
2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 
7805).  The amendments do not change the criteria set forth at 
Diagnostic Codes 7806, 7830 or 7831, discussed below.

Pursuant to Diagnostic Code 7830, scarring alopecia is rated 20 
percent disabling when it affects more than 40 percent of the 
scalp.  Pursuant to Diagnostic Code 7831, alopecia areata is 
rated 10 percent disabling when it results in loss of all body 
hair.  These are the highest available ratings under these 
Diagnostic Code provisions.

Pursuant to Diagnostic Code 7806, a rating of 60 percent is 
warranted for dermatitis or eczema when the condition covers an 
area of more than 40 percent of the entire body or affects more 
than 40 percent of exposed areas, or; when constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period. 

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for an evaluation in excess of 30 percent for alopecia with 
atopic/contact dermatitis of the forehead and groin area.  

The Veteran's current 30 percent evaluation for alopecia with 
atopic/contact dermatitis of the forehead and groin area is 
currently evaluated in excess of the schedular maximum rating for 
that disability.  Thus, a higher evaluation is not warranted 
under Diagnostic Codes 7830 or 7831.  

The Board also finds that a higher evaluation is not warranted 
under Diagnostic Code 7806 for dermatitis.  

In this regard, the Board observes that the Veteran's VA 
treatment records show dermatological treatment during the appeal 
period, including findings and assessments of alopecia.  They do 
not provide findings or assessments related to dermatitis.  

The report of a March 2008 outpatient dermatology consultation 
relates that examination of the Veteran's face and scalp revealed 
a diffuse absence of hair and no scarring.  Dermatitis was not 
assessed.  Similarly, the report of an October 2008 VA 
examination does not provide an assessment or findings related to 
dermatitis.  

The March 2009 VA examination report relates that the Veteran 
complained of redness and itching of the forehead area where his 
hat was touching the skin.  He also complained of redness and 
irritation of the groin area, sometimes with burning when water 
touched the area.  The Veteran had used topical corticosteroids 
on an intermittent basis.  On physical examination, the Veteran 
had some erythema and hyperpigmentation of the forehead in a 
linear distribution under where his hat was touching his face.  
He also had evidence of erythema on the groin.  

The pertinent assessment was atopic dermatitis with possible 
contact allergy to leather versus rubber.  The examiner stated 
that the Veteran had similar lesions in the groin area that were 
not responding to topical corticosteroids.  The total body 
surface involved was approximately 3 percent.  The exposed body 
surface involved was less than 1 percent.  The examiner stated 
that it was at least as likely as not that the Veteran's symptoms 
of atopic dermatitis with some possible contact allergy may be 
related to his underlying alopecia universalis.  

The foregoing medical records fail to show that the Veteran's 
alopecia with atopic/contact dermatitis of the forehead and groin 
area covers an area of more than 40 percent of the entire body, 
affects more than 40 percent of exposed areas, or required 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the past 
twelve-month period.  In this regard, the March 2009 VA 
examination report states that the Veteran's use of topical 
corticosteroids was intermittent.  Thus, the Veteran's disability 
simply does not warrant a 60 percent evaluation under Diagnostic 
Code 7806.  

The Board is aware of the Veteran's complaints regarding his 
alopecia with atopic/contact dermatitis of the forehead and groin 
area.  As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  The Veteran is accordingly competent to report pain or 
appearances but is not competent to provide an opinion requiring 
medical knowledge or a clinical examination by a medical 
professional, such as an opinion addressing whether a service-
connected disability satisfies diagnostic criteria.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  As a 
result, his assertions cannot constitute competent medical 
evidence that his service-connected alopecia with atopic/contact 
dermatitis of the forehead and groin area warrants an evaluation 
in excess of 30 percent.  Further, the Veteran has not described 
observable symptoms that would satisfy the criteria for an 
evaluation in excess of 30 percent.  

Extraschedular Evaluation

According to 38 C.F.R. § 3.321(b)(1) (2010), ratings are to be 
based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for a given disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the disability picture is 
contemplated by the rating schedule, the assigned evaluation is 
therefore adequate, and no referral for extraschedular 
consideration is required.  See VAOPGCPREC 6-1996 (Aug. 16, 
1996).  However, if the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, the RO or the Board must determine whether the 
claimant's exceptional disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms" (including marked interference with employment and 
frequent periods of hospitalization).  If so, then the case must 
be referred to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for the completion of the third 
step - a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

In the present case, there is no indication in the objective 
record that the rating criteria are inadequate to rate the 
Veteran's alopecia with atopic/contact dermatitis of the forehead 
and groin area.  There is no suggestion that the rating criteria 
do not reasonably describe the claimant's disability level and 
symptomatology.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule, the assigned evaluations are 
therefore adequate, and no referral for extraschedular 
consideration is required.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to an evaluation in excess of 30 percent for alopecia 
with atopic/contact dermatitis of the forehead and groin area.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an evaluation in excess of 30 percent for alopecia 
with atopic/contact dermatitis of the forehead and groin area is 
denied.


REMAND

A preliminary review of the record indicates that the Veteran's 
claim for an extension of a temporary 100 percent evaluation 
based on surgical or other treatment necessitating convalescence, 
for residuals of fracture of the left carponavicular bone, 
requires additional development.  

During the May 2010 hearing before the undersigned Veterans Law 
Judge, the Veteran testified that he received his VA medical care 
at the John McClellan VA Medical Center (VAMC) in Little Rock, 
Arkansas.  He testified that in January or February 2008, his 
treating VA physician gave him a letter to give to his employer, 
the United States Postal Service, indicating that he required an 
additional six months of convalescent leave.  The Veteran stated 
that he had submitted a copy of this letter to VA.  After a 
thorough review of the claims file, the Board has been unable to 
find such a letter.  Such a letter would be relevant to the 
Veteran's claim for an extension of a temporary 100 percent 
evaluation based on surgical or other treatment necessitating 
convalescence.

In light of the foregoing, the Board finds that the Veteran's 
claim requires additional development.  In so finding, the Board 
again observes that VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  There are heightened 
obligations to assure that the record is complete with respect to 
Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  VA treatment records are deemed to be constructively 
of record in proceedings before the Board.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the John L. McClellan VAMC to 
submit all treatment records from January 
and February 2008, and any letters written 
by VAMC staff on the Veteran's behalf to 
his employer.   

2.  Ask the Veteran to resubmit any 
letters written by VAMC staff on his 
behalf to his employer.  If the Veteran no 
longer has the letters, he should be asked 
to so state in writing. 

3.  Then, readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond.  The 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


